DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group II, claims 8-20 in the reply filed on 10/4/2022 is acknowledged.  Claims 2-7 are withdrawn and the requirement is made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The independent claim 8 recites a method for analyzing and determining an image to get to the numerical values of the features present in the image which is a mental process as can be performed by a human looking at an image. This judicial exception is not integrated into a practical application because the judicial exception does not provide improvements to functioning of any technology, use any particular machine or transform the data into a different state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps recited for obtaining the image is insignificant pre or post processing steps and therefore, fail to overcome the rejection.
Dependent claims 9-20 fails to add any significant steps and therefore are rejected too.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-20 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Ruszczycki et al (US Pub. 2014/0169647).  
With respect to claim 8, Ruszczycki discloses A method (see figure 2) comprising: obtaining a first image of a first subset of units of a dendritic structure; analyzing, using an electronic processor, the first image to identify a first set of one or more features associated with the first subset of units of the dendritic structure; [determining a first numerical value associated with the first subset of units of the dendritic structure based on the first set of one or more features]; obtaining a second image of a second subset of units of the dendritic structure; analyzing, using an electronic processor, the second image to identify a second set of one or more features associated with the second subset of units of the dendritic structure; and [determining a second numerical value associated with the second subset of units of the dendritic structure based on the second set of one or more features], (see Abstract …method for processing an image comprising dendritic …, see paragraph 0027, …receiving the image to be processed… coordinates of the tip and base points be define “features”; also paragraph 0027 …after the dendritic is segmented from the image “obtaining a second image ….; analyzing …the second image to identify …feature…”), as claimed.
However, Ruszczycki fails to explicitly disclose determining a first numerical value associated with the first subset of units of the dendritic structure based on the first set of one or more features; and determining a second numerical value associated with the second subset of units of the dendritic structure based on the second set of one or more features, as claimed.
But, as detailed in paragraph 0027, parameters of the dendritic can be determined such as length “determining a first numerical value associated with the first subset of units of the dendritic structure based on the first set of one or more features” and further in the paragraph …after the dendritic is segmented from the image, the method may be re-executed to another dendritic on the image… “determining a second numerical value associated with the second subset of units of the dendritic structure based on the second set of one or more features”, as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the determination of the length as the “numerical value(s)” claimed.  This very modification of the system yields the predictable results as claimed.    

With respect to claim 9, Ruszczycki discloses all the elements as claimed and as rejected in claim 8 above.  However, he fails to explicitly disclose wherein at least one of the first and second numerical values associated with the first and second subset of units of the dendritic structure, respectively, is compared, using an electronic processor, with stored information comprising reference numerical values associated with known dendritic structures to identify the dendritic structure, (emphasis added).
But, it is well known “official notice” to compare the two images or two values of the images or frames in order to find the differences or similarities in them (it’s evident by reference 2013/0022238). Therefore, it is obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the well-known fact of comparing two images or values “numerical values” of images to do some image analysis processing.

With respect to claim 10, Ruszczycki further discloses wherein the first set of one or more features comprises one or more angles between segments of the first subset of units of the dendritic structure, (see paragraph 0028, a triangular region is selected), as claimed.  

With respect to claim 11, Ruszczycki further discloses wherein the first set of one or more features comprises one or more lengths of segments of the first subset of units of the dendritic structure, (see paragraph 0027-0028, length between the two points the tip and the base), as claimed.  

With respect to claim 12, Ruszczycki further discloses wherein the first set of one or more features comprises one or more distances of locations on the first subset of units of the dendritic structure from a reference point, (see paragraph 0027, coordinates of the tip and the base points and length between the two), as claimed.   

With respect to claim 13, Ruszczycki further discloses wherein the first set of one or more features comprises one or more angles of rotation of locations on the first subset of units of the dendritic structure relative to a reference line. (see paragraph 0028, a triangular region is selected, also paragraph 0014, base line), as claimed.  

Claims 14-17 are rejected for the same reasons as set forth in the rejections of claims 10-13, because claims 14-17 are claiming subject matter of similar scope as claimed in claims 10-13 respectively.   

With respect to claim 18, Ruszczycki discloses all the elements as claimed and as rejected in claim 8 above.  However, he fails to explicitly disclose wherein determining the first numerical value comprises determining a base n-digit associated with each of at least some of the one or more features associated with the first subset of units of the dendritic structure, wherein n is, independently for each subset of units, greater than 2, as claimed.  
But, it is well known to use any base binary or hexa inorder to do the mathematical calculations. Therefore, itis obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the known fact of math in order to perform the calculations.
	
Claim 19 are rejected for the same reasons as set forth in the rejections of claim 18, because claim 19 is claiming subject matter of similar scope as claimed in claim 18.   

With respect to claim 20, Ruszczycki discloses all the elements as claimed and as rejected in claim 8 above.  However, he fails to explicitly disclose wherein the second subset of units of the dendritic structure mitigates dendritic pattern errors within the first subset of units of the dendritic structure, (emphasis added), as claimed.
But, it is well known “official notice” to keep capturing the images till you capture the image as you intended or a best quality image gets captured (it’s evident by reference 2013/0088583, see figure 4). Therefore, it is obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the well-known fact of acquiring the best quality image no matter how many times you try to capture during an image analysis processing.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663